Citation Nr: 1723196	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a groin disability, to include as secondary to service-connected degenerative arthritis, lumbar spine.

2. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected degenerative arthritis, lumbar spine.

3. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected degenerative arthritis, lumbar spine.

4. Entitlement to an initial rating in excess of 10 percent for service-connected neck strain with mild degenerative changes.

5. Entitlement to an initial rating in excess of 20 percent for service-connected degenerative arthritis, lumbar spine.

6. Entitlement to an initial rating in excess of 20 percent for service-connected right lower extremity radiculopathy.

7. Entitlement to an initial rating in excess of 20 percent for service-connected left lower extremity radiculopathy.

8. Entitlement to an effective date earlier than March 24, 2008, for the grant of service connection for neck strain with mild degenerative changes.

9. Entitlement to an effective date earlier than October 2, 2007, for the grant of service connection for degenerative arthritis, lumbar spine.

10. Entitlement to an effective date earlier than February 20, 2014, for the grant of service connection for right lower extremity radiculopathy.

11. Entitlement to an effective date earlier than February 20, 2014, for the grant of service connection for left lower extremity radiculopathy.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, the Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971.  The Veteran died in August 2016; his surviving spouse has been properly substituted as the Appellant in the instant case.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by a VA Regional Office (RO).  The Veteran and the Appellant testified before the undersigned at an August 2011 video-conference hearing.  A hearing transcript is in the electronic claims file.  Most recently, in November 2015, the Board granted service connection for degenerative arthritis, lumbar spine, and remanded for development the issues of entitlement to service connection for groin, bilateral knee, and bilateral hip disabilities.  The file has now been returned to the Board for further consideration.

The Board, in its November 2015 Remand, considered that, in August 2013, the Agency of Original Jurisdiction (AOJ) granted service connection for neck strain with mild degenerative changes and assigned the same an initial 10 percent disability rating, effective March 24, 2008, and that in August 2013, the Veteran submitted a timely Notice of Disagreement (NOD) with the initial disability rating and effective date assigned.  As the AOJ acknowledged receipt of the Veteran's NOD in an August 2013 letter, the Board found that a remand for the issuance of a Statement of the Case (SOC) as to these issues was not required at that time.  Where a NOD has been filed with regard to a claim, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of such SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, presently, there is no indication that the AOJ issued a SOC as to these issues after its August 2013 acknowledgement letter or the Board's November 2015 Remand discussing such in the Introduction, and the issues thus remain pending and require a SOC issued to the Appellant.  Id.

Also, resultant to the Board's November 2015 grant of service connection for degenerative arthritis, lumbar spine, the AOJ issued a November 2015 rating decision wherein it assigned an initial 20 percent rating, effective October 2, 2007, as well as initial 20 percent ratings for right and left lower extremity radiculopathy, secondary to degenerative arthritis, lumbar spine, effective February 20, 2014.  In January 2016, the Veteran submitted a NOD as to the initial ratings and effective dates assigned.  While the AOJ, in a January 2016 letter, acknowledged the NOD and the Veteran, in January 2016, requested review of his claims by a Decision Review Officer (DRO), it appears that a SOC as to these issues has not been issued and the issues thus remain pending and require a SOC issued to the Appellant.  Id.

The issues of entitlement to service connection for bilateral knee and hip disabilities and entitlement to increased initial ratings and earlier effective dates for service-connected neck strain with mild degenerative changes, degenerative arthritis, lumbar spine, and right and left lower extremity radiculopathy, addressed in the REMAND portion of the decision below, are REMANDED to the AOJ.


FINDING OF FACT

The Veteran was not shown to have a current diagnosis of a groin disability.


CONCLUSION OF LAW

The criteria for service connection for a groin disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 3.310, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a March 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  No party has alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the claimant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's available service treatment records and his VA and identified and authorized private treatment records have been obtained and associated with the record.  Further, the Veteran was provided with VA examinations in April 2011 and February 2016; the reports of which contained a description of the pertinent medical history and documented and considered the relevant medical facts and principles.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board finds there has been substantial compliance with its November 2015 Remand directives, as to the issue adjudicated herein.  Only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the AOJ sought the Veteran's outstanding VA treatment records, afforded the Veteran a VA examination, and issued a July 2016 Supplemental SSOC. 

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran, and now the substituted Appellant in the present appeal, regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.            §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Without evidence of a diagnosis of a current disability, there can be no claim for service connection. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. 223, 225.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period, even if the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Reasonable doubt concerning any matter material to the determination is resolved in the Appellant's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran, during his August 2011 Board hearing, asserted that he injured his groin during an in-service incident wherein he dove head-first off of a diving board.  On VA examination in April 2011, the Veteran reported that during the in-service diving incident, he stretched the arteries in his legs. 

The Veteran's service treatment records dated in August 1969 indicate that he presented with "bamboo poison" and complained of an upset stomach and knots on his groin.  The handwriting is almost illegible; however, it appears that the Veteran was diagnosed with a skin condition of the feet and groin.  His March 1971 Reports of Medical Examination and History are silent for any complaint or diagnosis of a groin disability.

In September 1991, during VA treatment, the Veteran reported groin pain.  In April 1992, he presented for VA treatment with a swollen and painful groin. 

On VA examination in April 2011, the Veteran, as noted above, described his in-service diving incident to include stretching the arteries in his legs and complained of current groin pain and knots in his groin.  Subsequent to physical examination, the examiner reported that there was no diagnosis of any disease process causing muscle pain, that there were no current knots in the groin, and that the Veteran's complaints were totally subjective.  The examiner reported that there was no indication that any in-service diving incident stretched any body parts.  The examiner reported that the Veteran's complaints sounded like lymph node swelling, and certainly nothing that would have been injured in a diving accident.

In a February 2016 opinion, the same VA examiner again reported that there was no diagnosis of any disease process causing muscle pain, and the Veteran's complaints were totally subjective.  The examiner noted that the Veteran appeared for examination and confirmed that a diagnosis was not possible because the Veteran had not presented on VA examination in April 2011, or again in February 2016, with any groin disability.  Instead, the examiner opined that the Veteran's complaints were consistent with sciatica that radiated into the groin, particularly on the right side. 

The VA examiner offered a reasonable medical basis for their conclusion that the Veteran did not have a groin disability.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of the examinations.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Veteran is competent to report his in-service experiences, his diving incident, as well as his current symptoms, groin pain and knots.  See Layno, 6 Vet. App. 465, 467-69.  There is no evidence that the Veteran is not credible.  However, to the extent that the Veteran purports to offer evidence of a diagnosis of the disability claimed, by his lay statements, the Board finds that such statements are not competent, as the diagnosis of this disability is a complex medical question.  There is no evidence that he has the requisite medical expertise or training to diagnose or to determine the diagnostic studies required to diagnose the disability claimed, or otherwise diagnose the same based on symptoms reported or observed.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  His lay statements as to whether he was indeed been diagnosed with a groin disability thus lack probative value, as they are not competent.  In this regard, the Board places greater probative weight on the objective medical findings rendered on VA examination(s).

In sum, while the Veteran's service treatment records show complaints of groin pain in 1969 and his VA treatment records show complaints of groin pain in 1991 and 1992, such occurred many years prior to the current appellate period; and there is no probative evidence of a diagnosed groin disability.  See McClain, 21 Vet. App. 319, 321; Romanowsky, 26 Vet. App. 289; Sanchez-Benitez, 259 F.3d 1356.  He is already in receipt of service connection for his lumbar spine symptoms, his pain that radiates into the bilateral lower extremities, as noted by the examiner in February 2016.  The evidence in this case is thus not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance is against the Appellant's claim of entitlement to service connection for a groin disability, to include as secondary to service-connected degenerative arthritis, lumbar spine, as there is no diagnosis of a groin disability; the claim must be denied.


ORDER

Service connection for a groin disability, to include as secondary to service-connected degenerative arthritis, lumbar spine, is denied.


REMAND

As discussed above, of record is the Veteran's timely-filed August 2013 NOD to the AOJ's August 2013 rating decision that granted service connection for neck strain with mild degenerative changes and his January 2016 NOD to the AOJ's November 2015 rating decision that put into effect the Board's November 2015 grant of service connection for degenerative arthritis, lumbar spine, and granted service connection for right and left lower extremity radiculopathy.  As it does not appear that there is a SOC of record issued to the Appellant as the substitute in the present appeal as to the issues of entitlement to increased initial ratings and earlier effective dates for service-connected neck strain with mild degenerative changes, degenerative arthritis, lumbar spine, and right and left lower extremity radiculopathy, secondary to degenerative arthritis, lumbar spine, the AOJ should provide the Appellant with such on remand.  



The Board, in its November 2015 Remand, noted that in its prior Remand, in February 2012, it remanded the claim of entitlement to service connection for a bilateral knee disability for a new VA examination, directing the VA examiner to provide complete rationale for any opinion.  The Board considered that the prior April 2014 VA examiner failed to follow the Board's directives and the examination report was inadequate to decide the claim, as the examiner opined that the Veteran's left knee condition had its onset during the pre-service 1967 motor vehicle accident and that service did not cause the left knee condition to advance beyond its natural progression and the right knee was more than likely related to the left knee condition rather than the diving accident.  The Board found that while the examiner provided a rationale in support of his opinion that the Veteran's left knee disability pre-dated service, he did not explain why the Veteran's left knee disorder was not aggravated by physical rigors of service.  Thus, in November 2015, the Board determined that a remand was necessary to obtain a new medical opinion, with supporting rationale, as to whether the Veteran's current bilateral knee disability relates to service or is attributable to a service-connected disability.

The Board directed the examiner to respond as to the likelihood that any current left or right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, noting that for the purposes of the opinion, the examiner should accept as true that the Veteran did not have a pre-existing left knee condition prior to service entrance and accept that the Veteran is presumed to have undergone the normal rigors and physical stress of combat service, particularly during his service in Vietnam, in addition to the Veteran's contentions that he injured his knees during a dive from the high dive in service.  

The examiner, in a February 2016 opinion wrote that even though the medical record clearly states that the Veteran had a pre-existing left knee condition due to a motor vehicle accident that occurred in 1967, the Veteran referred to the motor vehicle accident on numerous occasions while being treated for his back condition while on active duty, and we must consider that the tibial plateau fracture of the left knee that supposedly occurred in 1967 never happened.  The examiner then reported that the Veteran, by his own admission, was on profile due to his
complaint of back pain for most of his military career and did not even carry a
pack and thus the rigors of military training did not result in an aggravation of his knee condition beyond a natural progression.  The examiner reported that there was nothing in the medical record that indicates a fracture of the left tibial plateau while on active duty and the only evidence of a fracture of the left tibial plateau relates to the motor vehicle accident that occurred in 1967; therefore, it is not likely that the Veteran's left knee condition had its onset while on active duty nor is it related to any event or injury that occurred while on active duty.  The examiner reported that there is no indication of complaint of a right knee condition until 2000 and, therefore, it is not likely that the Veteran's right knee condition had its onset while on active duty nor is it related to any event or injury that occurred while on active duty, and it is most likely that such is due to the alteration in gait precipitated by the left knee condition.  The examiner reported that the Veteran's bilateral knee disability was not caused by or aggravated by his service-connected lumbar spine disability.

The etiological question related to the Veteran's bilateral knee disability has become somewhat convoluted and a complete opinion is required prior to adjudication of the issue.  On remand, the AOJ should obtain an opinion that responds fully to the Board's multi-part inquiry below, as to the existence and/or aggravation of a pre-existing left knee disability, and/or the incurrence of in-service left or right knee injuries during service, and/or the causation or aggravation of bilateral knee disabilities related to a service-connected lumbar spine disability. 

As the VA examiner, in April 2012, found that the Veteran's bilateral hip disability did not pre-date service and was not caused by service, because such was more likely related to his bilateral knee disability, the issue of entitlement to service connection for a bilateral hip disability remains inextricably intertwined with the issue of entitlement to service connection for a bilateral knee disability and adjudication of the hip disability issue must be deferred pending adjudication of the knee disability issue.  

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC pertaining to the issues of entitlement to an initial rating in excess of 10 percent for service-connected neck strain with mild degenerative changes; an initial rating in excess of 20 percent for service-connected degenerative arthritis, lumbar spine; initial ratings in excess of 20 percent for service-connected right and left lower extremity radiculopathy; an effective date earlier than March 24, 2008, for the grant of service connection for neck strain with mild degenerative changes; an effective date earlier than October 2, 2007, for the grant of service connection for degenerative arthritis, lumbar spine; and effective dates earlier than February 20, 2014, for the grants of service connection for right and left lower extremity radiculopathy.  In connection therewith, provide the Appellant with appropriate notice of appellate rights.  These issues should not be returned to the Board in the absence of a timely filed substantive appeal.

2. Forward the claims file to the examiner who offered the April 2011 and February 2016 opinions as to the Veteran's bilateral knee disability, or a suitable substitute.  

The examiner must provide opinions on the following questions.  In providing the requested opinions, the examiner must accept as true that the Veteran underwent the normal rigors and physical stress of combat service.  Of note, while the February 2016 VA examiner stated that the Veteran was on profile due to his complaints of back pain for most of his military career and did not even carry a pack, a list dated in February 1969 indicates that the Veteran was awarded the Combat Infantryman Badge.  Further, the Veteran was not placed on a profile for his back until March 1970, which was approximately 9 months after he entered onto active duty in June 1968.

(a) Prior to his entrance into active service in June 1968, medical evidence of record shows that the Veteran suffered a severe contusion of the left knee, severe left knee pain, and positive X-ray examination findings of a fracture of the left tibial plateau in April 1967 and May 1967, related to a motor vehicle accident.   Is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable evidence) that this left knee disorder was not aggravated (made permanently worse beyond the natural progression of the disease) during or by the Veteran's active service, specifically considering his in-service experience with walking, marching, stooping, bending, and crawling; the rigors and physical stress of his combat service in the Republic of Vietnam; and his report of an in-service incident wherein he dove head-first off of a diving board and injured his knees? 

(b) If the response to (a) is negative, is it at least as likely as not (a 50 percent probability or greater) that any left knee disorder had its clinical onset during active service or was related to any incident of service, specifically considering the Veteran's in-service experience with walking, marching, stooping, bending, and crawling; the rigors and physical stress of his combat service in the Republic of Vietnam; and his report of an in-service incident wherein he dove head-first off of a diving board and injured his knees?  [For the purpose of this opinion, the examiner should presume that the Veteran did not have a pre-existing left knee disorder prior to service entrance.]

(c) Is it at least as likely as not (a 50 percent probability or greater) that any right knee disability began during active service or is related to any incident during active service, specifically considering the Veteran's in-service experience with walking, marching, stooping, bending, and crawling; the rigors and physical stress of his combat service in the Republic of Vietnam; and his report of an in-service incident wherein he dove head-first off of a diving board and injured his knees? 


(d) Is it at least as likely as not (a 50 percent probability or greater) that any left or right knee disabilities is/are proximately due to, or the result of, the Veteran's service-connected degenerative arthritis, lumbar spine, specifically considering any altered gait associated therewith? 

(e) Is it at least as likely as not (a 50 percent probability or greater) that any left or right knee disabilities were aggravated by the Veteran's service-connected degenerative arthritis, lumbar spine, specifically considering any altered gait associated therewith? 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinions, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  

3. Then, after ensuring any other necessary development has been completed; readjudicate the Appellant's claims, considering any additional evidence added to the record.  If any action remains adverse to the Appellant, provide her with a SSOC and allow her an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


